NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        NOV 3 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ELLAWENDY ABDEL FATAH,                          No. 19-17395

                Plaintiff-Appellant,            D.C. No. 3:19-cv-05475-WHA

 v.
                                                MEMORANDUM*
STEVE BERNAL; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Northern District of California
                    William Alsup, District Judge, Presiding

                           Submitted October 26, 2020**

Before:      McKEOWN, RAWLINSON, and FRIEDLAND, Circuit Judges.

      Ellawendy Abdel Fatah appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging that defendants interfered with the

practice of his religion while he was incarcerated at Monterey County Jail. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo. Watison v. Carter,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
668 F.3d 1108, 1112 (9th Cir. 2012) (dismissal under 28 U.S.C.

§ 1915(e)(2)(B)(ii)); Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000)

(dismissal under 28 U.S.C. § 1915A). We may affirm on any basis supported by

the record. Thompson v. Paul, 547 F.3d 1055, 1058-59 (9th Cir. 2008). We affirm

in part, vacate in part, and remand.

       Because Fatah requested damages in addition to injunctive relief, the district

court should not have dismissed his entire action as moot. However, dismissal of

Fatah’s action was nevertheless proper as barred by the Eleventh Amendment. See

Flint v. Dennison, 488 F.3d 816, 825 (9th Cir. 2007) (state officials sued in their

official capacities for damages are entitled to Eleventh Amendment immunity);

Jackson v. Hayakawa, 682 F.2d 1344, 1350 (9th Cir. 1982) (“Eleventh

Amendment immunity extends to actions against state officers sued in their official

capacities because such actions are, in essence, actions against the governmental

entity[.]”).

       Because the district court dismissed the entire action as moot, it did not

consider whether Fatah was entitled to leave to amend. While we conclude that

amendment would be futile as to Fatah’s requests for injunctive relief and his

requests for damages against defendants in their official capacities, it is not entirely

clear that amendment would be futile as to claims for damages against defendants

in their individual or personal capacities. See Cato v. United States, 70 F.3d 1103,


                                           2                                     19-17395
1106 (9th Cir. 1995) (“A pro se litigant must be given leave to amend his or her

complaint, and some notice of its deficiencies, unless it is absolutely clear that the

deficiencies of the complaint could not be cured by amendment.”). We therefore

vacate the judgment and remand to the district court to provide Fatah with leave to

amend and instructions on amendment, but only as to claims against defendants in

their individual or personal capacities.

       We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      All pending motions and requests are denied.

      AFFIRMED in part, VACATED in part, and REMANDED.




                                           3                                    19-17395